Citation Nr: 0617384	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for urticaria.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of Bell's palsy.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of status post hallux valgus of the 
left foot, status post bunionectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to May 
1992.  He had additional service in the Army Reserves.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a March 2002 rating decision, the RO, in pertinent part, 
granted a 10 percent rating for residuals of Bell's palsy.  
In an August 2002 rating decision, the RO, in pertinent part, 
confirmed a 20 percent rating for urticaria.  Subsequently, 
in a December 2002 rating decision issued in January 2003, 
the RO confirmed 10 percent ratings for Bell's palsy and the 
veteran's status post hallux valgus of the left foot, status 
post bunionectomy (left foot disability).

In April 2004, the veteran testified at a Central Office (CO) 
hearing before the undersigned Veterans Law Judge; a copy of 
the hearing transcript is associated with the record.  At 
that hearing and in January 2006, the veteran submitted 
additional medical records, along with waivers of 
consideration by the agency of original jurisdiction (AOJ).

In December 2004, the Board remanded the case to the RO for 
additional development.  It has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's urticaria is manifested by constant itching 
but is not manifested by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, nor is 
it exceptionally repugnant; it has not required systemic 
immunosuppressive therapy for control.

2.  The veteran's residuals of Bell's palsy were 
characterized by 25 percent left lower facial weakness; they 
are not manifested by severe incomplete paralysis of the 
facial muscles.

3.  The veteran's hallux valgus of the left great toe 
approximates a moderately severe foot injury as it is 
manifested by pain and hallux rigidus without removal of 
metatarsal head, but does not approximate a severe foot 
injury.

4.  The residuals of bunionectomies of the left foot are 
manifested by tender scarring.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for urticaria have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.104, 
Diagnostic Code 7118 (2002-2005), 4.118, Diagnostic Code 7806 
(2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.20, 4.27, 
4.118, Diagnostic Code 7825 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of Bell's palsy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.20, 4.27, 4.124a, 
Diagnostic Code 8207 (2005).

3.  The criteria for a 20 percent rating for status post 
hallux valgus of the left foot, status post bunionectomy, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 
5284 (2005).

4.  The criteria for a separate 10 percent rating for 
surgical scarring of the left great toe have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.20, 4.27, 4.118, 
Diagnostic Code 7804 (2002, 2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board finds that any defect with respect to the timing of 
the VA notice requirement was harmless error.  Although the 
content-complying notice was provided to the appellant after 
the AOJ's initial adjudications, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant in 2004 and 2005 fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  In the present 
case, in compliance with the Board's remand, in December 2004 
and June 2005 letters, VA asked the veteran to submit any 
additional evidence or arguments that the veteran believed 
were relevant to his claims and to identify health care 
providers and to sign authorizations for the release of 
records, advised him of what was needed to establish higher 
ratings and of what VA had done or would do, satisfying 
elements (1), (2), (3) and (4) above.  The December 2004 
letter informed the veteran what additional information or 
evidence was needed to support his claims, asked him to 
notify VA if there was any other evidence or information that 
he wanted VA to obtain, and informed him that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  If the evidence was in his possession, 
he was asked to send it to VA.  Thus, as a practical matter 
the Board finds that he has been notified of the need to 
provide any evidence in his possession that pertains to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession showing that his service-connected 
disabilities have worsened.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating 
was granted on appeal.  However, any defect in the notice 
required by Dingess/Hartman with respect to the effective 
dates of the ratings for his urticaria, hallux valgus and 
painful scarring will be addressed by the AOJ when 
effectuating these awards.  And since the disability rating 
for the veteran's residuals of Bell's palsy remains 
unchanged, the Board finds there is no prejudice to the 
claimant under the holding in Dingess/Hartman.  The veteran 
has not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.  In addition, the 
veteran was advised of the evidence needed for higher 
disability ratings in the VA notice letters issued in 2004 
and 2005.  The veteran has not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

Service and post-service medical records, a hearing 
transcript, VA examination reports, and lay statements have 
been associated with the record.  In December 2005, VA 
readjudicated the issues on appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
December 2004 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the veteran's claims and that VA 
has satisfied, to the extent possible, the duty to assist.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).
 
Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2005).

Urticara

In an October 1994 rating decision, service connection was 
granted for chronic urticaria (hives) and an initial 20 
percent rating was assigned under 38 C.F.R. § 4.104, 
Diagnostic Code 7118, rated by analogy to angioneurotic 
edema.  Under that diagnostic code, a 20 percent rating is 
warranted for attacks without laryngeal involvement lasting 
one to seven days and occurring five to eight times a year, 
or; attacks with laryngeal involvement of any duration 
occurring once or twice a year.  A maximum 40 percent rating 
is assigned for attacks without laryngeal involvement lasting 
one to seven days or longer and occurring more than eight 
times a year, or; attacks with laryngeal involvement of any 
duration occurring more than once or twice a year.  See 38 
C.F.R. § 4.104, Diagnostic Code 7118 (2005).  Prior to August 
2002, the veteran's skin disorder also could be rated by 
analogy to eczema under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  Under that diagnostic code, a 30 percent rating is 
warranted when there is exudation or itching constant, 
extensive lesions, or marked disfigurement.  A maximum 50 
percent rating is warranted when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Code 7806 (2002).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule include creation of 
Diagnostic Code 7825 for urticaria.  The new version of the 
regulation may only be applied as of the effective date of 
that change.  See VAOPGCPREC 3-2000 (2000).

Under Diagnostic Code 7825, a 30 percent rating is warranted 
where there are recurrent debilitating episodes occurring at 
least four times during the past 12-month period, requiring 
intermittent systemic immunosuppressive therapy for control.  
A maximum 60 percent rating is warranted where there are 
recurrent debilitating episodes occurring at least four times 
during the past-12 month period despite continuous 
immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic 
Code 7825 (2005).  

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for the VA to schedule the veteran for an 
examination during an "active" stage or during an outbreak of 
the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed.")  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.

In this case, the veteran has been examined multiple times.  
His skin disorder has been evaluated at varying degrees of 
disability, although not during a very active stage.  At an 
April 2002 VA skin examination, the veteran reported 
recurrent hives three to four times daily with associated 
itching and chronic fatigue.  At that time, only a mild hive 
was present on the lower lip area; otherwise the veteran's 
skin was entirely within normal limits.  No ulceration, 
exfoliation, crusting, or associated systemic or nervous 
manifestations were noted.  The veteran took Benadryl twice 
daily.  At a 2003 Persian Gulf examination, the examiner 
noted 6 grouped hyperpigmented papules on the anterior right 
shoulder; 3 numular, flesh-colored, xerotic plaques on the 
scalp; a gluteal fold post inflammatory hyperpigmentation and 
lichenification; and scarring on the anterior left 
chest/shoulder and upper arm, superior right shoulder, right 
upper arm, and medial right knee; otherwise no other lesions 
or sign of infection were noted.  The assessment included 
recurrent pruritic rash on scalp, back, and buttocks; no 
other rash or history of skin cancer or other complaint.  At 
a September 2005 VA skin examination, there was no evidence 
of active urticaria.  But there was some tinea pedis on both 
of his feet within the interdigitary regions along the heels 
and he had onychomycosis.  His scalp was dry with some 
Seborrheic dermatitis behind his ears and there was an 
approximately 2 x 2 elliptical shallow ulcer in the superior 
mid-gluteal region.  There were also slight eczema changes on 
his arms.  The diagnoses included urticaria with 
angioneurotic edema, eczema, onychomycosis with tinea pedis, 
and Seborrheic dermatitis.  

The Board also has the veteran's own testimony, post-service 
treatment records, and subjective complaints at VA 
examinations.  The Board finds the evidence as a whole 
sufficient to rate the veteran's urticaria.  

Giving the veteran the benefit of the doubt, the Board finds 
that the objective medical evidence reflects that, under the 
old version of the Rating Schedule, the veteran's urticaria 
more nearly approximates the criteria for a 30 percent rating 
under Diagnostic Code 7806.  The veteran is competent to 
state the frequency and duration of his outbreaks.  He 
testified that his skin disorder had spread to his scalp, 
ear, buttocks, and groin.  At his VA examinations, the 
veteran has reported that he has hives practically on a daily 
basis and takes Benadryl, an antihistamine, as needed.  A 
physician gave him an epinephrine pen, a sympathomimetic, for 
acute episodes.  He has not had any suppressive therapy since 
his return to the United States from the Persian Gulf.  The 
veteran stated that he was hospitalized once, in March 2005, 
after an acute outbreak.  Generally, he gets episodes of 
urticaria three to four times a week, which mostly last 
longer than 25 hours.  The veteran indicated that he was 
diagnosed with eczema in 2004, which involved the scalp, 
buttocks, and groin regions and was given some topical 
steroid cream.  He also has been diagnosed with tinea pedis 
for which he uses an antifungal cream.  The veteran generally 
denied any effects on his activities of daily living but 
stated that his outdoor activities are limited.  In other 
statements, the veteran indicated that he has daily outbreaks 
of hives, which last about two hours and rashes stay on his 
body for months.  The Board finds the veteran credible.  
While his outbreaks do not always involve multiple body areas 
and are not always severe, they are manifested by constant 
itching so as to warrant a 30 percent rating under former 
Diagnostic Code 7806.  But his urticaria has not been shown 
to be manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or to be 
exceptionally repugnant so as to warrant a 50 percent rating.  
Similarly, the veteran's urticaria has not required systemic 
immunosuppressive therapy for control so as to warrant even a 
30 percent rating under Diagnostic Code 7825.  Since the 
veteran's urticaria symptomatology appears to be more 
analogous to eczema than angioneurotic edema, the Board did 
not consider a rating under Diagnostic Code 7118.

Bell's Palsy

In an October 1994 rating decision, service connection was 
granted for residuals of Bell's palsy and an initial 
noncompensable disability rating was assigned under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207.  In a March 2002 rating 
decision, the RO assigned a 10 percent rating for residuals 
of Bell's palsy.  Under that diagnostic code for loss of 
innervation of facial muscles, 10 and 20 percent ratings are 
assigned for incomplete paralysis that is moderate or severe, 
respectively; a maximum 30 percent rating is assigned for 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8207 
(2005).  

The veteran testified that he has headaches, especially with 
the sun; that his face swells a lot and the his left eye 
feels like it is dragging and sagging down; and that his 
symptoms may last an hour or two and comes and goes.  At an 
April 2002 VA neurological examination, the veteran had a 
slight left lid drooping and his lower face on the left was 
approximately 25 percent weaker than the right.  Jaw, tongue, 
flexor, and grip movements were normal.  At his 2003 VA 
Persian Gulf examination, the examiner noted seventh cranial 
nerve palsy; no history of seizure, loss of consciousness, 
radicular pain, neurological disease, extremity paresthesia, 
or motor weakness.  No recurrent headaches were shown.  The 
assessment included history of Bell's palsy.  Similarly, at 
an August 2005 VA neurological examination, there was a 
slight eyelid ptosis of the left eyelid with no pupil or jaw 
strength abnormality.  His facial expression muscles were 
fully functional on both sides.  The impression was no 
residual of Bell's palsy, noting that the eyelid ptosis would 
not be related to the seventh cranial nerve function but 
rather to the third cranial nerve function.  Also there was 
no evidence of any third cranial nerve abnormality as 
measured by pupil responses or ocular motility.  The examiner 
added that the veteran's alleged headaches were unlikely to 
be related to any residual of Bell's palsy and that eyelid 
closure on the left side was strong, which would have been 
related to the seventh cranial nerve function.  

Since at most the evidence of record shows that the veteran's 
lower face on the left was approximately 25 percent weaker 
than the right, the Board cannot conclude that residuals of 
Bell's palsy approximate severe incomplete paralysis of the 
veteran's facial nerves.  This is particularly so in light of 
the 2005 VA examiner's impression that there was no residual 
of Bell's palsy, noting that the eyelid ptosis would not be 
related to the seventh cranial nerve function but rather to 
the third cranial nerve function.  Also there was no evidence 
of any third cranial nerve abnormality as measured by pupil 
responses or ocular motility.  Thus, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 10 percent for residuals of Bell's palsy.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Status Post Hallux Valgus of the Left Foot

In a November 1992 rating decision, the RO, in pertinent 
part, granted service connection for left hallux valgus and 
assigned an initial noncompensable rating under Diagnostic 
5280, which contemplates asymptomatic unilateral hallux 
valgus. See 38 C.F.R. §§ 4.31 and 4.71a (2005).  Following a 
February 1994 VA foot examination, which showed a mild pain 
in the left metatarsal phalangeal (MTP) joint of the great 
toe, in an October 1994 rating decision, the RO assigned a 10 
percent rating.  This rating has remained unchanged.  A 
maximum 10 percent evaluation is warranted where symptoms are 
severe, if equivalent to amputation of the great toe or if 
the toe has been operated on with resection of the metatarsal 
head.  38 C.F.R. § 4.71a, Diagnostic 5280.

November 1999 VA x-rays revealed obliteration of the joint 
space between the metatarsal and the first phalanx of the 
left great toe, bone against bone, and early degenerative or 
traumatic changes of the distal interphalangeal (DIP) joint 
of the great toe.  A January 2000 VA foot examination 
revealed a 3-inch well-healed surgical scar on the dorso-
medial aspect of the great toe and first MTP joint area.  
Dorsiflexion and plantar flexion of the great toe were both 
to 10 degrees with pain.  No fatigue, weakness, edema, 
instability, or lack of endurance was noted.  There was no 
evidence of callosities or unusual shoe wear or changes.  His 
gait was normal and posture was good in all planes except the 
veteran could not rise up on his toes on the left foot.  At 
an April 2002 VA examination, the veteran complained of pain 
in the left foot when he walked on concrete surfaces at work.  
On examination, the veteran walked normally.  There were 
well-healed surgical scars on the dorsum of the left foot and 
acute tenderness on pressure around the MTP joint with a 5-
degree hallux valgus deformity with plantar flexion 
completely limited and dorsiflexion normal.  Mild pes planus 
also was shown.  There were no callosities or skin or 
vascular changes noted.  December 2002 private x-rays showed 
significant sclerotic changes and arthritis of the left MTP 
joint of the great toe.  On examination, his left lower 
extremity revealed a well-healed surgical incision, strong 
distal pulses and healthy skin and normal sensation.  The 
veteran had tenderness, crepitus, and very limited motion in 
his MTP joint with dorsiflexion to 5 degrees and plantar 
flexion to 10 degrees.  The assessment was significant 
sclerotic changes and arthritis of the MTP joint of the left 
hallux with hallux rigidus.  A third bunionectomy was 
performed, in January 2003.  At a September 2005 VA foot 
examination, the veteran complained of constant pain in both 
great toes, moderate in nature.  His pain flares up daily, 
after standing for more than an hour or walking for more than 
half a mile, as he walks and stands on concrete floors all 
day and is required to wear steel-tipped shoes.  Because of 
pain and swelling, the veteran stated that he avoids 
recreational sport activities that are weight bearing.  No 
corns, calluses or edema were noted on examination.  A hallux 
deformity of 14 degrees was shown on the left.  Palpation and 
range of motion testing revealed left great toe dorsiflexion 
was limited to 5 degrees and plantar flexion was limited to 
10 degrees.  After repetitive motion, range of motion 
decreased by another 5 degrees without pain and to 0 degrees 
with pain.  Tenderness was noted at the base of the great 
toe.  Gait was decreased on the left with push-off.  No 
instability was noted during nonweight bearing.  X-rays 
revealed pes planus and degenerative changes, most severe at 
the left first MTP joint.  The diagnoses included bilateral 
pes planus and hallux valgus, both of which the veteran is 
service connected for, and degenerative joint disease, 
maximal at the left first MTP joint.

In order to qualify for a higher rating, the Board must 
examine whether the veteran's hallux valgus disability could 
be rated pursuant to another diagnostic code other than 
Diagnostic Code 5280.  Under Diagnostic Code 5284, a 10 
percent evaluation is warranted for a moderate foot injury, a 
20 percent evaluation is assigned for moderately severe foot 
injury, and a maximum 30 percent evaluation is assigned for a 
severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2005).  With actual loss of use of the foot, a 40 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2005).  Although the functioning of both feet is 
limited, no medical evaluation or opinion on file indicates 
that the veteran has actually lost the use of left foot to 
warrant a 40 percent rating under Diagnostic Code 5167.  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2005).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  As 
reported above, the September 2005 examination confirmed the 
presence of hallux valgus of both feet.  The examiner noted 
that the veteran had an abnormal gait on push-off of the left 
foot and pain reducing range of motion to 0 degrees after 
repetitive motion.  The veteran testified that he wears 
orthodics and cannot bend his left great toe.

With consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and 
resolving the doubt in the veteran's favor, the Board 
concludes that the degree of impairment resulting from the 
hallux valgus of the left foot approximates no more than 
moderately severe foot disability under Diagnostic Code 5284.  
Not only is there evidence of arthritis of the MTP joint of 
the left big toe, but the veteran's range of motion is 
functionally impaired after prolonged standing or walking due 
to pain.  The evidence does not show that the left great toe 
is grossly deformed, causes marked pronation, or produces 
severe neurological loss.  Calluses and corns have not been 
found.  But there is no evidence that the veteran's left toe 
hallux valgus approximates a severe foot injury.  Moreover, 
in light of the facts that he is also rated 10 percent 
disabling for pes planus and will be for a tender scar, a 
higher rating would be impermissible under 38 C.F.R. § 4.14 
(2005); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

VA examiners have indicated that the veteran has a residual 
scar from the three bunionectomies on the left foot.  
Compensable evaluations are available for scars that are 
superficial, poorly nourished, or ulcerated, superficial, 
tender and painful, or that limit the part of the body 
affected under Diagnostic Codes 7804, 7805, and 7806 
(effective prior to August 30, 2002) or that are deep 
(involving underlying soft tissue damage) or cause limited 
motion and exceed an area of 6 square inches, that are 
superficial and do not cause limitation of motion but measure 
144 square inches or greater, that are superficial and 
unstable; that are superficial and painful on observation; or 
that limit the body part affected under Diagnostic Codes 
7803, 7804, and 7806 (effective August 30, 2002).  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002, 2005).  The 
medical evidence fails to show that the veteran's residual 
scar is poorly nourished with repeated ulceration or is 
unstable so as to warrant a rating under either the former or 
current Diagnostic Code 7803.  Similarly, there is no 
indication that the veteran's residual scar affects the 
function of the affected part to warrant a rating under 
either the former or current Diagnostic Code 7805.  
Therefore, the Board finds that the veteran's residual scar 
should be rated under Diagnostic Code 7804.

A maximum 10 percent rating may be assigned for a superficial 
scar, which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A maximum 10 
percent rating may be assigned for a superficial scar that is 
painful on examination under the current criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  Under the current 
regulations applicable to scars, a rating higher than 10 
percent is available only where it is shown that there is a 
scar which is located in an area other than the head, face, 
or neck, which is deep or which causes limited motion, and 
which covers an area or areas which exceeds 12 square inches 
(77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2005).  The medical evidence simply reveals no findings 
of a scar that is unstable, or exceeds an area of 6 square 
inches or 144 square inches.  Rather, the record reflects a 
well-healed scar and some pain.  Limitation of motion is 
already considered and compensated for by the evaluation 
assigned for pes planus and hallux valgus of the left foot.  

There is no evidence of record that the veteran's service-
connected urtacaria, Bell's palsy, or hallux valgus 
disabilities cause marked interference with employment, or 
necessitate frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005).  




ORDER

A 30 percent rating for urticaria is granted, subject to the 
laws and regulations governing monetary benefits. 

A disability rating in excess of 10 percent for residuals of 
Bell's palsy is denied.

A 20 percent rating for residuals of status post hallux 
valgus of the left foot, status post bunionectomy, is 
granted, subject to the laws and regulations governing 
monetary benefits. 

A 10 percent rating for surgical scarring of the left great 
toe is granted, subject to the laws and regulations governing 
monetary benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


